Citation Nr: 1037145	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION


The appellant is a veteran who served on active duty from August 
1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
an appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Veteran testified before the undersigned 
Acting Veterans Law Judge at a June 2010 videoconference hearing.  
A transcript of this hearing is of record.

By rating decision in November 2009, the RO granted service 
connection for schizoaffective disorder with anxiety and 
depression.  The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, that matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

Service treatments records and service personnel records show 
that the Veteran's work in the Navy included removing asbestos 
insulation from the U.S.S. Orion.  His exposure to asbestos in 
service was conceded by the RO.  The Veteran has also reported 
post-service occupational exposure to asbestos as a shipyard 
worker for approximately 14 years.

On VA examination in 2010, chest X-ray results did not show any 
evidence of asbestos related changes.  Pulmonary function testing 
showed minimal obstructive airways disease with moderate 
diffusion defect and possible early lung restriction.  The VA 
examiner opined that he could not determine whether the Veteran 
has asbestos related lung disease without a HRCT (high resolution 
CT) scan of the thorax.  The Veteran was scheduled for this test, 
but he failed to attend this appointment.

At the Veteran's June 2010 hearing, the Veteran explained that 
his initial appointment for a HRCT scan in February 2010 was 
cancelled due to bad weather.  He testified that he was not 
informed that the test was rescheduled and that was the reason he 
missed the March 2010 appointment.  He stated that he was willing 
to undergo this scan. 

Under these circumstances, the Veteran should be afforded another 
opportunity to undergo a HRCT scan of the thorax so that a 
determination concerning whether he has an asbestos related lung 
disorder related to service can be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to be examined by an appropriate physician to 
determine the etiology of any current lung 
disability.  A comprehensive social and 
occupational history is to be obtained. 

All indicated tests and studies are to be 
performed to include a HRCT scan of the 
thorax.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner. 

The examiner should express an opinion 
regarding the likely etiology of the 
Veteran's lung disability, and specifically 
whether the lung disability is at least as 
likely as not related to any in service 
exposure to asbestos (as distinguished from 
any post-service exposure from asbestos) 
or is otherwise related to service.  

The examiner must explain the rationale for 
all opinions given.  All findings and 
conclusions should be set forth in a legible 
report.  If the examiner opines that the 
question cannot be resolved without resorting 
to speculation, then a detailed medical 
explanation as to why causation is unknowable 
must be provided.

2.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

3.  The RO/AMC should then re-adjudicate the 
claim on appeal.  

If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


